Title: To Alexander Hamilton from Tench Coxe, [17–18 February 1795]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, February 17–18, 1795]
Mr. T. Coxe presents his Comps. to Mr. Hamilton and incloses to him the account of the purchase of Lands from Pattersons & Co, and the account of the purchase in the Case of Ruston, Coxe & Co from Jackson, Steedman & Co. This last is that which was made to cover the disappointment in the Event of an unfavorable final issue in the Case of Ball & Smith.
Mr. Coxe also adds a general Note of the purchases &ca for Mr. Church, balance £22.15.10½, which will be carried for the present to the a/c of Mr. Church. The drawing of the lots, and perhaps the reduction of some of the charges, which Mr. Coxe thinks he may claim of some of the parties selling, may ultimately vary this balance a little—some of the items, it will also be observed, are estimated—possibly some small matter may be omitted, tho Nothing occurs in that way at this moment. Mr. Coxe is ready to draw at any Moment. Messrs. Wheelen, Miller & Co say they will be ready this day.
Feby. 17. 1795
The after Charge at foot of the accot. reduces this Bale. to £3.12.4½.
Feb. 18. 1795
